Citation Nr: 0901456	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1967 
to May 1969 and from December 1975 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.


FINDINGS OF FACT

1.	The competent evidence of record does not demonstrate that 
the veteran engaged in combat with the enemy.

2.	There is no competent evidence of record corroborating the 
veteran's claimed in-service stressors.

3.	The veteran does not have PTSD as the result of a verified 
stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO's September 2003 and July 2006 notice letters advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service VA treatment records and reports have also been 
obtained, as have Social Security Administration (SSA) 
records.  The appellant has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
veteran's PTSD claim, and the Board notes that the evidence 
of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that his currently diagnosed PTSD is a result 
of a verifiable in-service stressor.  As he is not competent 
to provide evidence of a diagnosis or etiology of a 
condition, the record is silent for a current nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not satisfied all the elements of McLendon; therefore, VA 
is not required to provide him with a VA examination in 
conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2008) (pertaining to 
combat veterans).

However, if, as in the present case, the veteran did not 
engage in combat, his alleged stressors must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement of "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor." Dizoglio v. Brown, 9 Vet App. 163 (1996).

The veteran contends that his military service exposed him to 
a number of traumatic events, and that such events led to the 
development of PTSD.  Through various statements, he has 
specifically asserted the following traumatic events occurred 
during service.  First, the veteran contends that, while 
engaged in the performance of his duties as a diesel truck 
driver, he would be in constant fear of running over 
landmines.  He states that on one occasion, he would have 
been killed by such a landmine had he not pulled over to 
allow a construction truck to pass by.  Second, the veteran 
claims he volunteered as a gunner with the mine-sweeping 
team.  He claims he lived in constant fear for his life and 
safety.  Finally, the veteran asserts he witnessed numerous 
wounded and dead soldiers while at a military hospital. 

As discussed above, the veteran has not been provided a VA 
examination for his PTSD.  However, the Board observes the 
veteran has submitted a statement from a VA psychiatrist 
indicating he suffers from multiple medical conditions, 
including PTSD.  Based on the foregoing, the Board finds that 
the veteran has a current diagnosis of PTSD conforming to the 
DSM-IV criteria.  Additionally, the above evidence 
demonstrates that his current PTSD symptoms are directly 
linked to the incidents described by the veteran in his 
written statements.  As such, the Board finds that there is a 
competent nexus opinion of record.  The remaining element of 
the veteran's PTSD claim is credible supporting evidence that 
the claimed in-service stressor(s) occurred.  See 38 C.F.R. 
§ 3.304(f).  With regard to this PTSD element, the evidence 
necessary to establish the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's personnel records reveal that he served on 
active duty in Vietnam from April 19, 1968, to May 19, 1969.  
Records also demonstrate that he was awarded the National 
Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Campaign Medal.  His military occupational specialty 
(MOS) was Heavy Truck Driver.

The Board again notes that if a veteran did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then lay testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
assertions must be corroborated by credible supporting 
evidence. See Cohen v. Brown, 10 Vet. App. 128 (1997); See 
also Moreau v. Brown, 9 Vet. App. 389 (1996).  Furthermore, 
the Court has held that the presence of a verifiable stressor 
is an essential prerequisite to support the diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran has asserted through written statements that, as 
a diesel truck driver, he had to avoid landmines and was 
almost killed by a mine.  He has further asserted he 
volunteered as a gunner for mine-sweep units and witnessed 
wounded and dead soldiers in a military hospital.  However, 
the Board observes that has not supplied specifics 
information, such as dates or names of wounded or killed 
personnel.  Further, there is no indication in the veteran's 
service personnel records that he served as a gunner while 
stationed in Vietnam.

The Board notes that none of the veteran's alleged stressors 
have been verified.  In this regard, veteran's alleged 
stressors are vague, general in nature and without sufficient 
detail to allow for verification.  Service department 
research units have made it clear that there must be some 
degree of specificity with regard to claimed stressors.  The 
Board concludes that no useful purpose would be served by any 
request for verification without more details from the 
veteran. 

The veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressors.  See 
38 C.F.R. § 3.304(f).  See also Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, as here, the record must contain 
service records or other statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

The Board concludes that VA has assisted the veteran in every 
way possible at this time.  The veteran's service personnel 
records and service medical records are included in the 
claims folder.  In addition, VA requested in September 2003 
and July 2006 that he provide evidence substantiating his 
claim, but received only general information that could not 
be verified.  Therefore, inasmuch as VA is unable to confirm 
that any of the veteran's alleged stressors took place, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


